DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 25-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I (previously examined claims 14-24, classified under A61B6/5217) and Invention II (new claims 25-33, classified under A61B5/4836) are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation.  Specifically, the process of Invention I requires verifying with reinforcement-learned artificial intelligence which of the respective lesions is more proximal to the aorotoiliac bifurcation based on diagnostic information on a patient, which is not required by the process of Invention II, and the process of Invention II requires reducing operation times spent performing the treatment of the lesions in the left and right lower limb arteries of the patient by the treating of the lesion more proximal to the aortoiliac bifurcation and then the treating of the lesion more distal to the aortoiliac bifurcation, which is not required by the process of Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 14, in lines 6-8, the limitation “the reinforcement-learned artificial intelligence predicting that a treatment of the lesion more proximal to the aortoiliac bifurcation being terminated in a shorter period of time than a treatment of a lesion more distal to the aortoiliac bifurcation” is recited, wherein Applicant sets forth in pg. 10 of their 4/20/22 filed response that support for the amendment to claim 14 can be found in paragraph [0111].  However, paragraph [0111] sets forth “When the treatment of the lesion proximal to the bifurcation is terminated rather easily in a relatively short time, the surgeon and the patient do not feel fatigue, and thus the surgeon can further maintain concentration, for example, on a time-consuming treatment of a lesion distal to the bifurcation, which may require additional time to reach the lesion distal to the bifurcation” and makes no mention of the reinforcement-learned artificial intelligence “predicting” that a treatment of the lesion more proximal to the aortoiliac bifurcation “being terminated in a shorter period of time than a treatment of a lesion more distal to the aorotoiliac bifurcation”.  Examiner notes that paragraphs [0263] and [0449] of the instant PG-Pub 2019/0117087 also make references to completing a procedure in a “shorter time” (i.e. “diagnosis may be performed on the basis of information on the result of treatment such that..the procedure was complete in a shorter time than the scheduled time..”) and to the remuneration being associated with operation time (i.e. “The result of treatment may be provided to the reinforcement-learning as remuneration, but the remuneration may not be limited to the operation time…”), but the specification does not provide support for the reinforcement-learned artificial intelligence predicting that a treatment of the more proximal lesion being terminated in a shorter period of time than a treatment of the more distal lesion.  The claims therefore fail to comply with the written description requirement.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the amendments to claim 14 raises a new 35 USC 112(a) written description issue as the limitation “the reinforcement-learned artificial intelligence predicting that a treatment of the lesion more proximal to the aortoiliac bifurcation being terminated in a shorter period of time than a treatment of a lesion more distal to the aortoiliac bifurcation” is not supported by Applicant’s specification.  It should be noted that the unsupported limitation, in combination with the other claimed elements, is not taught or suggested by the prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793